Case: 12-16527   Date Filed: 07/17/2013   Page: 1 of 7


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-16527
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 9:12-cv-80050-FJL



ESPERANZA REYES HERNANDEZ,

                                                           Plaintiff-Appellant,

                                     versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 17, 2013)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
                 Case: 12-16527        Date Filed: 07/17/2013        Page: 2 of 7


      Esperanza Hernandez appeals the magistrate judge’s order 1 affirming the

Social Security Commissioner’s (Commissioner) denial of her application for

disability insurance benefits (DIB), 42 U.S.C. § 405(g), and Supplemental Security

Income (SSI), 42 U.S.C. § 1383(c)(3). On appeal, Hernandez asserts that the

Administrative Law Judge’s (ALJ) credibility determination regarding her

complaints of pain was not supported by substantial evidence. She argues that the

ALJ erred in relying exclusively on the objective medical findings because her

case involved pain and symptoms related to fibromyalgia, which could not be

properly evaluated solely with objective testing. She further asserts that the ALJ

did not provide good cause to support the decision to give little weight to the

opinions of her treating physicians, Drs. J.A. Halim and Jean Pierre. Hernandez

asserts that the ALJ ignored evidence regarding the severity of her conditions, and

that the ALJ’s reliance on the consultative physicians was misplaced. After a

thorough review of the record and consideration of the parties’ briefs, we affirm.

                                                 I.

      In Social Security appeals, we treat the decision of an ALJ as the

Commissioner’s final decision when the ALJ denies benefits and the Appeals

Council denies review of the ALJ’s decision. Doughty v. Apfel, 245 F.3d 1274,

1278 (11th Cir. 2001). We review the Commissioner’s legal conclusions de novo


      1
          The parties consented to proceed before a magistrate judge in the district court.
                                                2
              Case: 12-16527      Date Filed: 07/17/2013   Page: 3 of 7


and consider whether the Commissioner’s factual findings are supported by

substantial evidence. Lewis v. Barnhart, 285 F.3d 1329, 1330 (11th Cir. 2002) (per

curiam). “Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

      When a claimant attempts to establish disability through her own testimony

concerning pain or other subjective symptoms, “the claimant must satisfy two parts

of a three-part test showing: (1) evidence of an underlying medical condition; and

(2) either (a) objective medical evidence confirming the severity of the alleged

pain; or (b) that the objectively determined medical condition can reasonably be

expected to give rise to the claimed pain.” Wilson v. Barnhart, 284 F.3d 1219,

1225 (11th Cir. 2002) (per curiam). “The claimant’s subjective testimony

supported by medical evidence that satisfies the standard is itself sufficient to

support a finding of disability.” Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir.

1991) (per curiam).

      “After considering a claimant’s complaints of pain, the ALJ may reject them

as not creditable, and that determination will be reviewed for substantial evidence.”

Marbury v. Sullivan, 957 F.2d 837, 839 (11th Cir. 1992) (per curiam). The ALJ

must explicitly and adequately articulate his reasons if he discredits subjective

testimony. Id. When evaluating a claimant’s subjective symptoms, the ALJ must


                                           3
              Case: 12-16527     Date Filed: 07/17/2013    Page: 4 of 7


consider such things as: (1) the claimant’s daily activities; (2) the nature and

intensity of pain and other symptoms; (3) precipitating and aggravating factors;

(4) effects of medications; and (5) treatment or measures taken by the claimant for

relief of symptoms. See 20 C.F.R. § 404.1529(c)(3). We have recognized that

fibromyalgia “often lacks medical or laboratory signs, and is generally diagnosed

mostly on a[n] individual’s described symptoms,” and that the “hallmark” of

fibromyalgia is therefore “a lack of objective evidence.” Moore v. Barnhart, 405

F.3d 1208, 1211 (11th Cir. 2005) (per curiam).

      A review of the record shows that substantial evidence supports the ALJ’s

credibility determination. The ALJ found that the objective medical records and

Hernandez’s self-reports to her doctors did not support the alleged severity of her

symptoms, and that the records were inconsistent with the degree of impairment

alleged by Hernandez. Furthermore, there was no explanation in the record or on

appeal as to how Hernandez was able to walk with a normal gait and have no

complaints of pain when visiting her neurological doctors, but needed a wheelchair

or ankle brace and complained of debilitating pain when seeing her orthopedic

doctors. Based on this record, substantial evidence supports the ALJ’s

determination that Hernandez’s testimony regarding the severity and limiting effect

of her pain was not credible.

                                          II.


                                          4
              Case: 12-16527     Date Filed: 07/17/2013    Page: 5 of 7


      When evaluating an applicant’s claim for social security disability benefits,

the ALJ must give “substantial weight” to the opinion of the applicant’s treating

physician “unless good cause exists for not heeding the treating physician’s

diagnosis.” Edwards v. Sullivan, 937 F.2d 580, 583 (11th Cir. 1991); see also

Broughton v. Heckler, 776 F.2d 960, 962 (11th Cir. 1985) (per curiam) (“It is not

only legally relevant but unquestionably logical that the opinions, diagnosis, and

medical evidence of a treating physician whose familiarity with the patient’s

injuries, course of treatment, and responses over a considerable length of time,

should be given considerable weight.” (alteration and internal quotation marks

omitted)).

      We have held that:

      ‘[G]ood cause’ exists when the: (1) treating physician's opinion was
      not bolstered by the evidence; (2) evidence supported a contrary
      finding; or (3) treating physician’s opinion was conclusory or
      inconsistent with the doctor’s own medical records. When electing to
      disregard the opinion of a treating physician, the ALJ must clearly
      articulate its reasons.

Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004) (citation omitted). If

the ALJ disregards or accords less weight to the opinion of a treating physician, the

ALJ must clearly articulate his reasons, and “the failure to do so is reversible

error.” Callahan, 125 F.3d at 1440. The opinion of a reviewing, non-examining

physician does not establish the good cause necessary to reject the opinion of a

treating physician. Lamb v. Bowen, 847 F.2d 698, 703 (11th Cir. 1988). However,
                                          5
              Case: 12-16527    Date Filed: 07/17/2013     Page: 6 of 7


good cause may arise when a treating physician’s report is wholly conclusory or

not accompanied by objective medical evidence. Crawford v. Comm’r of Soc.

Sec., 363 F.3d 1155, 1159 (11th Cir. 2004) (per curiam).

      A review of the record shows that the ALJ provided good cause for

affording little weight to the opinions of Hernandez’s treating physicians because

those opinions were inconsistent with the doctors’ own treatment notes and with

the objective medical evidence. For example, in a letter dated September 15, 2010,

Dr. Halim stated that the nerve tests confirmed that Hernandez’s right carpal tunnel

syndrome was only “mild” and that the pain medication seemed to help with

Hernandez’s lower back pain. Yet, a few days letter, on September 22, 2010, Dr.

Halim wrote another letter and stated that because of Hernandez’s chronic lower

back pain and carpal tunnel, she could not work. Similarly, Dr. Pierre’s opinion

that Hernandez suffered from fibromyalgia and severe arthritis is not supported by

the record. Dr. Pierre’s report was limited to the time from November 1, 2007,

through December 31, 2008. The record indicates that Hernandez did not report

having symptoms of fibromyalgia until June 2009. Thus, the record does not

support Dr. Pierre’s assertion that Hernandez suffered from fibromyalgia during

the relevant time period—November 1, 2007, through December 31, 2008. These

inconsistences gave the ALJ good cause to accord less weight to Hernandez’s

treating physicians.


                                         6
     Case: 12-16527   Date Filed: 07/17/2013   Page: 7 of 7


AFFIRMED.




                              7